DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, in the reply filed on February 15, 2022 is acknowledged.  The traversal is on the ground(s) that the simultaneous examination of all groups of the invention would not impose an undue burden of examination on the examiner.  This is not found persuasive because the examiner maintains that the separate and distinct inventions would require separate and distinct searches in different classification areas.
The requirement is still deemed proper and is therefore made FINAL.

Claims 6-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on February 15, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pujol et al, U.S. Patent No. 5,403,509.
Pujol et al, U.S. Patent No. 5,403,509, discloses a detergent composition comprising a mixture of mono-, di-, and tri-ester nonionic compounds of formula (I), wherein the ratio of mono-, di-, and tri-ester nonionic compounds is 46-90/9-30/1-15, wherein B is a hydrogen atom or a -C(O)-R group, and R is a C6-22 alkyl group, and a nonionic compound of formula (II), wherein R’ is hydrogen or methyl, p, n, and m have a value between 0-40, (p+n+m)= 2-100, preferably 9-19, and the ratio of compounds 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed detergent composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 10, 2022